       Case 21-11232-mdc                     Doc 7 Filed 05/05/21 Entered 05/06/21 00:57:17                                             Desc Imaged
                                                  Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                              Eastern District of Pennsylvania
In re:                                                                                                                 Case No. 21-11232-mdc
Michael A. Mignone                                                                                                     Chapter 7
Jessica E. Mignone
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 0313-2                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: May 03, 2021                                               Form ID: 309A                                                             Total Noticed: 18
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 05, 2021:
Recip ID                 Recipient Name and Address
db/jdb                   Michael A. Mignone, Jessica E. Mignone, 3408 Westview Drive, Perkiomenville, PA 18074-9463
14604244               + AES/BHEA - US Bank, P.O.Box 61047, Harrisburg, PA 17106-1047
14604247               + Citadel Federal Credit Union, P.O.Box 650, Exton, PA 19341-0650
14604251                 Goldman Sachs Bank USA, P.O.Box 45400, Salt Lake City, UT 84145-0400
14604252               + Kia Motor Finance, 10550 Talbert Ave, Fountain Valley, CA 92708-6031

TOTAL: 5

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: jeffmccullough@bondmccullough.com
                                                                                        May 04 2021 04:25:00      JEFFREY C. MCCULLOUGH, Bond &
                                                                                                                  McCullough, 16 N. Franklin Street, Suite 300,
                                                                                                                  Doylestown, PA 18901
tr                     + EDI: FGARYFSEITZ.COM
                                                                                        May 04 2021 03:48:00      GARY F. SEITZ, Gellert Scali Busenkell &
                                                                                                                  Brown LLC, 8 Penn Center, 1628 John F.
                                                                                                                  Kennedy Blvd, Suite 1901, Philadelphia, PA
                                                                                                                  19103-2113
smg                       Email/Text: megan.harper@phila.gov
                                                                                        May 04 2021 04:26:00      City of Philadelphia, City of Philadelphia Law
                                                                                                                  Dept., Tax Unit/Bankruptcy Dept, 1515 Arch
                                                                                                                  Street 15th Floor, Philadelphia, PA 19102-1595
smg                       EDI: PENNDEPTREV
                                                                                        May 04 2021 03:48:00      Pennsylvania Department of Revenue, Bankruptcy
                                                                                                                  Division, P.O. Box 280946, Harrisburg, PA
                                                                                                                  17128-0946
smg                       Email/Text: RVSVCBICNOTICE1@state.pa.us
                                                                                        May 04 2021 04:26:00      Pennsylvania Department of Revenue, Bankruptcy
                                                                                                                  Division, P.O. Box 280946, Harrisburg, PA
                                                                                                                  17128-0946
smg                    + Email/Text: usapae.bankruptcynotices@usdoj.gov
                                                                                        May 04 2021 04:26:00      U.S. Attorney Office, c/o Virginia Powel, Esq.,
                                                                                                                  Room 1250, 615 Chestnut Street, Philadelphia, PA
                                                                                                                  19106-4404
ust                    + Email/Text: ustpregion03.ph.ecf@usdoj.gov
                                                                                        May 04 2021 04:26:00      United States Trustee, Office of United States
                                                                                                                  Trustee, 200 Chestnut Street, Suite 502,
                                                                                                                  Philadelphia, PA 19106-2908
14604245                  EDI: TSYS2.COM
                                                                                        May 04 2021 03:48:00      Barclays Bank Delaware, Card Services, P.O.Box
                                                                                                                  8802, Wilmington, DE 19899-8802
14604246                  Email/Text: cms-bk@cms-collect.com
                                                                                        May 04 2021 04:26:00      Capital Management Services, LP, 698 1/2 South
                                                                                                                  Ogden Street, Buffalo, NY 14206-2317
14604248               + EDI: CITICORP.COM
                                                                                        May 04 2021 03:48:00      Citibank, N.A., P.O.Box 6500, Sioux Falls, SD
                                                                                                                  57117-6500
14604249                  EDI: DISCOVER.COM
                                                                                        May 04 2021 03:48:00      Discover Bank, P.O.Box 30943, Salt Lake City,
                                                                                                                  UT 84130
14604250               + EDI: CITICORP.COM
                                                                                        May 04 2021 03:48:00      ExxonMobil, Citibank, N.A., P.O.Box 6404, Sioux
       Case 21-11232-mdc                   Doc 7 Filed 05/05/21 Entered 05/06/21 00:57:17                                       Desc Imaged
                                                Certificate of Notice Page 2 of 4
District/off: 0313-2                                              User: admin                                                             Page 2 of 2
Date Rcvd: May 03, 2021                                           Form ID: 309A                                                         Total Noticed: 18
                                                                                                            Falls, SD 57117-6404
14604253              + EDI: NAVIENTFKASMSERV.COM
                                                                                   May 04 2021 03:48:00     Navient, U.S. Department of Education, P.O.Box
                                                                                                            9500, Wilkes Barre, PA 18773-9500
14604254              + Email/Text: bankruptcyteam@quickenloans.com
                                                                                   May 04 2021 04:26:00     Quicken Loans, 1050 Woodward Avenue, Detroit,
                                                                                                            MI 48226-3573

TOTAL: 14


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 05, 2021                                        Signature:           /s/Joseph Speetjens
   Case 21-11232-mdc                       Doc 7 Filed 05/05/21 Entered 05/06/21 00:57:17                                        Desc Imaged
                                                Certificate of Notice Page 3 of 4
Information to identify the case:

Debtor 1:
                      Michael A. Mignone                                               Social Security number or ITIN:   xxx−xx−4463
                                                                                       EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:             Jessica E. Mignone                                               Social Security number or ITIN:   xxx−xx−3763
(Spouse, if filing)                                                                    EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

United States Bankruptcy Court:        Eastern District of Pennsylvania                Date case filed for chapter:        7     4/30/21

Case number:           21−11232−mdc

Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                   10/20
**Debtor's Photo ID & Social Security Card Must Be Presented at 341 Hearing**

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                            About Debtor 2:

1.        Debtor's full name                     Michael A. Mignone                                         Jessica E. Mignone

2.        All other names used in the
          last 8 years

3.      Address                                  3408 Westview Drive                                        3408 Westview Drive
                                                 Perkiomenville, PA 18074−9463                              Perkiomenville, PA 18074−9463

4.      Debtor's attorney                        JEFFREY C. MCCULLOUGH                                      Contact phone (215) 348−8133
                                                 Bond & McCullough
        Name and address                         16 N. Franklin Street                                      Email: jeffmccullough@bondmccullough.com
                                                 Suite 300
                                                 Doylestown, PA 18901

5.      Bankruptcy trustee                       GARY F. SEITZ                                              Contact phone 215−238−0011
                                                 Gellert Scali Busenkell & Brown LLC
        Name and address                         8 Penn Center                                              Email: gseitz@gsbblaw.com
                                                 1628 John F. Kennedy Blvd
                                                 Suite 1901
                                                 Philadelphia, PA 19103
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 21-11232-mdc                      Doc 7 Filed 05/05/21 Entered 05/06/21 00:57:17                                         Desc Imaged
                                              Certificate of Notice Page 4 of 4
Debtor Michael A. Mignone and Jessica E. Mignone                                                                    Case number 21−11232−mdc


6. Bankruptcy clerk's office                    900 Market Street                                            Hours open:
                                                Suite 400                                                    Philadelphia Office −− 8:30 A.M. to
    Documents in this case may be filed at this Philadelphia, PA 19107                                       5:00 P.M; Reading Office −− 8:00
    address. You may inspect all records filed                                                               A.M. to 4:30 P.M.
    in this case at this office or online at
    https://pacer.uscourts.gov.
                                                                                                             Contact phone (215)408−2800

                                                                                                             Date: 5/3/21


7. Meeting of creditors                          June 10, 2021 at 09:00 AM                                   Location: Section 341 Meeting will
                                                                                                             be conducted by telephone.
    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              Please consult the docket or
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            contact the trustee appointed to
    both spouses must attend. Creditors may                                                                  the case for access or call−in
    attend, but are not required to do so.       docket.
                                                                                                             information.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 8/9/21
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 https://pacer.uscourts.gov . If you believe that the law does not authorize an exemption
                                                 that the debtors claim, you may file an objection. The bankruptcy clerk's office must
                                                 receive the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
